 Case 3:21-cv-11594-RHC-APP ECF No. 11, PageID.27 Filed 09/07/21 Page 1 of 1




                                         UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF MICHIGAN
                                              SOUTHERN DIVISION

ROSCOE BENTON, III,

            Plaintiff,

v.                                                                                        Case No. 21-11594

CHERRY HEALTH COMMUNITY
TREATMENT CENTER, et al.,

            Defendants,
                                                                                     /

                                                                      JUDGMENT

            In accordance with the “Opinion and Order (1) Granting the Application to

Proceed In Forma Pauperis, (2) Summarily Dismissing the Civil Rights Complaint, and

(3) Denying the Motion for Emergency Relief” entered on September 7, 2021,

            IT IS ORDERED AND ADJUDGED that judgment is entered for the Defendants

Cherry Hill Community Treatment Center, et. al., and against Plaintiff Roscoe Benton,

III.

            Dated at Port Huron, Michigan, September 7, 2021.

                                                                                          KINIKIA ESSIX
                                                                                          CLERK OF THE COURT

                                                                                          By:_s/Lisa Wagner
                                                                                           Lisa Wagner, Case Manager
                                                                                           to Judge Robert H. Cleland
S:\Cleland\Cleland\AAB\Opinions and Orders\Staff Attorney\21-11594.Benton.judgment.docx
